On Motion of Mr. Parsons Solicitor for the Complainants and by Consent of Mr. Charles Pinckney  Solicitor for the Defendant; It is Ordered that the Masters Report made and filed in this Cause be and is hereby ratifyed and confirmed. And it is also ordered adjudged and decreed that the Defendant Paul Lepear do pay unto the Complainants or their Attornies mentioned in the Pleadings or one of them within one Month from the Date of this Decree the aggregate Sum of Six pounds one Shilling lawfull Money of this Province mentioned in said Report together with the legal Interest thereof from this Date. And all the Complainants Costs in this Suit. And it is further ordered that the Master be allowed the Sum of three Guineas for his Trouble in auditing the Accounts filed in this Cause